DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The cancellation of claims 14 and 20, and the amendment to Claims 9 and 15, filed 1/19/2021, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 5 of 6 through 6 of 6, filed 1/19/2021, with respect to Claims 9-13 and 15-21 have been fully considered and are persuasive.  The 35 USC § 112 of Claim 15 and the 35 USC § 103 of Claims 9-13 and 15-19 have been withdrawn. 

Allowable Subject Matter
Claims 9-13, 15-19, and 21 are allowed.
The following are reasons for allowance:
With respect to Claim 9, while Shi et al., (US 2014/0098309 A1), disclose “An optical filter (title and abstract), the optical filter comprises: an optical filter (33 and 35, Figure 1) having an overall transmission characteristic which comprises at least two spectral passbands (¶[0104] and [0127]) that are spectrally separated from each other; and wherein at least one spectral passband (¶[0104] and [0127]) of the filter's overall transmission characteristic is located in each of the limited spectral bands (¶[0104] and [0127]);” and Wang et al., (WO 2008/042766) disclose “a camera (66, Figure 5) for simultaneously capturing at least two images (¶[0053] and [0058]), wherein each image is limited to light in a different limited spectral band (¶[0058] and ¶[0074])” Shi et al., in view of Wang et al., fails to teach or suggest the aforementioned combination further comprising “wherein the camera further comprises a processor for post-processing for relating a measured intensity of each pixel to only one of the at least two spectral passbands (45, 45a).”
With respect to claims 10-13 and 15-19, these claims depend on claim 9 and are allowable at least for the reasons stated supra.
With respect to Claim 21, while Shi et al., (US 2014/0098309 A1), of record, in further view of Wang et al., (WO 2008/042766) disclose “at least two different spectral bands (44), and an optical filter (1) arranged to filter light;” Shi et al., in view of Wang et al., fails to teach or suggest the aforementioned combination further comprising “An illumination system (73) for illuminating a sample (79) with light (13), the illumination system (73) comprising a broadband light source (75), of wherein the optical filter (1) having an overall transmission characteristic (29) which comprises at least two spectral passbands (45, 45a) that are spectrally separated from each other, wherein the at least two different spectral bands (44) correspond to the at least two spectral passbands(45, 45a).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872